Opinion issued December 28, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-10-01140-CR
                          ———————————
                 GENTLE MARCH EDWARDS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



         On Appeal from the County Criminal Court-At-Law No. 4
                          Harris County, Texas
                      Trial Court Case No. 1693356



                        MEMORANDUM OPINION

      A jury convicted appellant Gentle March Edwards of evading detention and

sentenced him to 45 days in jail. See TEX. PENAL CODE ANN. § 38.04 (West 2011).

His conviction was supported by testimony from the officer who arrested him. In
three issues, Edwards challenges the legal sufficiency of the evidence, specifically

arguing that the evidence did not support a conclusion beyond a reasonable doubt

that he knew the officer was attempting to detain him or that she was legally

justified in doing so. Because the jury heard sufficient testimonial evidence to

support the required elements of the evading detention charge, we affirm.

                                   Background

      Officer Deleon had worked for the Houston Police Department for

approximately a year and a half when she was dispatched to the scene of a

disturbance involving a car. She parked on the street with her patrol car’s rear

lights flashing and was approached by the man who had reported the disturbance.

The man said that he had gotten into a dispute with Edwards about a car he was

trying to buy from Edwards or his brother. The man said that the keys Edwards

had given him were not working in the car. Deleon suspected some sort of car

theft might have occurred, and she approached Edwards to investigate, wearing her

police uniform. Edwards was sitting in the passenger seat of the car, and he was

talking loudly on his cell phone in a foreign language. Deleon repeatedly asked

Edwards to hang up his phone and step out of the car.

      The witnesses’ testimony diverged about what happened next.           Deleon

testified that she asked Edwards for his identification several times while he was

talking on his cell phone. When he refused to give it to her, she told him she was


                                         2
going to detain him. Edwards ignored her request, got out of the car, stood over

her for a second, and cursed, saying “I don’t have to give you anything.” He then

ran about 20 feet away into his house.

      Edwards’s friend offered different testimony.         The friend testified that

Edwards did not simply ignore Officer Deleon, but instead he told her that he was

trying to reach his brother, the seller of the car, on the phone. He also testified that

Edwards did not curse, but instead he told her he was not actually involved and

was going to go inside his house. According to this version of events, Deleon

asked for Edwards’s identification only after he had gone to the house.

      Both witnesses agree that after Edwards went into the house, Deleon called

for backup. She began circling the house and spotted Edwards through a window,

and she yelled at him to show her his hands. Because she could not see his hands

and felt threatened, she pulled her gun out and pointed at him. Edwards then

approached the front door. Seeing this, Deleon ran back to the street and took

cover behind the car. When Edwards emerged from the house, Deleon arrested

him as additional police officers arrived at the scene. After his arrest, police found

Edwards’s identification in his back pocket.

      Edwards was charged with evading arrest or detention, and he was convicted

after a jury trial. See TEX. PENAL CODE ANN. § 38.04. He then brought this timely

appeal.

                                           3
                                      Analysis

      In three issues, Edwards challenges the sufficiency of the evidence to

support his conviction. “A person commits an offense if he intentionally flees

from a person he knows is a peace officer . . . attempting lawfully to arrest or

detain him.” TEX. PENAL CODE ANN. § 38.04(a). We review the sufficiency of

evidence to support a criminal conviction to determine “whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Merritt v.

State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). We do not resolve any

conflict of fact, weigh any evidence, or evaluate the credibility of any witnesses, as

these are the functions of the trier of fact. Dewberry v. State, 4 S.W.3d 735, 740

(Tex. Crim. App. 1999). The jury may reasonably believe or not believe the

witnesses, or any portion of their testimony, and jurors may believe a witness even

though some of the testimony may be contradicted. Sharp v. State, 707 S.W.2d
611, 614 (Tex. Crim. App. 1986). We presume that the factfinder resolved any

conflicting evidence in favor of the verdict, and we defer to that resolution so long

as it is supported by the record. Jackson, 443 U.S. at 326, 99 S. Ct. at 2793;

Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).




                                          4
I.    Intent to flee

      Edwards disputes the sufficiency of the evidence to establish that he “really

knew” that Deleon “was attempting to detain him.” He presents no legal argument

to support this assertion; instead, he relies solely on the discrepencies in the

witnesses’ testimony.

      Edwards concedes that he knew Deleon was a police officer.            Deleon

testified that she asked Edwards to get out of the car, and after he would not hang

up his phone and comply, she said “I’m going to detain you.” Edwards responded

by leaving the car and refusing to provide identification, saying, “I don’t have to

give you anything.” He then ran off into his house about 20 feet away. Edwards

does not dispute that the State offered this testimony, he argues only that it was

contradicted by the testimony of his witness. As the trier of fact, it is the jury’s

duty to determine credibility and resolve contradictions as long as it is reasonable

to do so. Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Merritt, 368 S.W.3d at 525.

We conclude that the evidence was legally sufficient to establish that Edwards

knew Officer Deleon was a peace officer who was attempting to detain him. See

Hobyl v. State, 152 S.W.3d 624, 627 (Tex. App.—Houston [1st Dist.] 2004)

(officer’s testimony that man sped up after officer turned on his patrol car lights

sufficient to show the suspect knew officer was attempting to detain him), pet.

dism’d, improvidently granted, 193 S.W.3d 903 (Tex. Crim. App. 2006).


                                         5
II.   Lawful attempt to arrest or detain

      “The State bears the burden to prove the lawfulness of the attempted

detention.” Crawford v. State, 355 S.W.3d 193, 196 (Tex. App.—Houston [1st

Dist.] 2011, pet. ref’d). Edwards asserts that the evidence presented at trial was

insufficient to show the police officer had a reasonable suspicion that he was

committing a crime.     Edwards also contends that Deleon lacked the requisite

probable cause to arrest or detain him.

      An officer may make a brief investigative detention when she has a

reasonable suspicion to believe that an individual is involved in criminal activity.

Balentine v. State, 71 S.W.3d 763, 768 (Tex. Crim. App. 2002) (citing Terry v.

Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880 (1968)). The detention is justified when

the detaining officer has specific articulable facts, which, taken together with

rational inferences from those facts, lead her to conclude that the person detained

actually is, has been, or soon will be engaged in criminal activity. Id. “We review

de novo the legal question of whether the totality of the circumstances is sufficient

to support an officer’s reasonable suspicion.” Crawford, 355 S.W.3d at 196–97

(citing Madden v. State, 242 S.W.3d 504, 517 (Tex. Crim. App. 2007)).

      The State presented Deleon’s testimony to establish her reasonable suspicion

that Edwards was involved in criminal activity. Deleon testified that she arrived at

the scene to investigate a disturbance over a vehicle. Once there, the man who


                                          6
reported the disturbance identified Edwards as the man who delivered the keys to a

car he had just purchased. Deleon then saw that Edwards was sitting in the car on

the passenger side, which seemed to her like odd behavior if Edwards had just sold

the car to another person. Edwards refused to discontinue his phone conversation

when she approached him in her police uniform. Deleon was concerned that she

did not understand what he was saying and that she could not see his hands.

Because the situation at that point did not “seem right,” she suspected some sort of

criminal activity, like an automobile theft, might have occurred. Officer Deleon

thus articulated several specific facts that led to her reasonable suspicion that

Edwards was involved in criminal activity. See Tolbert v. State, No. 08-10-00096-

CR, 2011 WL 3807740 (Tex. App.—El Paso Aug. 26, 2011, pet. ref’d) (temporary

investigative detention justified when police responded to disturbance and suspect

ignored police instructions and refused to cooperate with investigation).

      To the extent Edwards challenges Deleon’s probable cause to arrest him, the

State did not have to establish that Deleon had probably cause to arrest at the time

she attempted to detain Edwards. Only reasonable suspicion is required to justify

conducting an investigative detention. Balentine, 71 S.W.3d at 768. As discussed

above, Deleon’s suspicion that Edwards was possibly involved in criminal activity

was reasonable. Insofar as Edwards questions the probable cause supporting his

eventual arrest, that challenge fails because there was probable cause to arrest him

                                         7
for evading detention. See TEX. PENAL CODE ANN. § 38.04(a). Deleon had a

reasonable belief that Edwards was attempting to evade detention based on her

own personal knowledge. See Torres v. State, 182 S.W.3d 899, 902 (Tex. Crim.

App. 2005) (“Probable cause for a warrantless arrest requires that the officer have

a reasonable belief that, based on facts and circumstances within the officer’s

personal knowledge, . . . an offense has been committed.”); Rhoades v. State, 84
S.W.3d 10, 13-14 (Tex. App.—Texarkana 2002, no pet.) (officer had probable

cause to arrest defendant based on officer’s reasonable belief that defendant was

attempting to evade arrest or detention). Accordingly, we overrule Edwards’s

second issue.

                                   Conclusion

      We affirm the judgment of the trial court.




                                               Michael Massengale
                                               Justice

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           8